DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The claims should not be referred to in the body of the specification when describing the invention, as occurs at page 2 of the instant specification for example.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
1) In claim 1, from which all other claims depend, on line 4, the term “such that is” should be amended to the more grammatically correct “such that it is”.
2) In claim 1, the term “silicate and phosphorus-rich” renders the scope of the claims indefinite in that it is not clear how much silicate or phosphorus is required to meet this limitation, making the scope of the claim indefinite.
3) In claim 4, the term “ a first liquid melt of a pre-contacting step portion” renders the scope of the claim indefinite in hat no such liquid melt portion is previously recited, making the claim unclear as to what exactly this portion consist of.
4) In claim 5, the term “iron-rich second fraction residual melt” renders the scope fo the claim indefinite in that the term “residual melt” lacks proper antecedent basis, rendering the scope of the claim indefinite.
5) In claim 6, the term “which is embodied as a quieting and sedimentation tank” renders the scope of the claim indefinite in that it is not clear what structure is intended to be encompassed by the term “embodied as” rendering the scope of the claim indefinite.
6) In claim 6, the term “the freshly supplied slag” renders the scope of the claim indefinite in that there is no proper antecedent basis for the term “the freshly supplied slag” rendering the scope of the claim indefinite.
7)The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,185,997 to Inoue et al (Inoue et al). Inoue et al teaches a method of treating converter slag comprising contacting the slag with oxygen with turbulence and causing mixing and oxidation of iron and iron oxide in the slag, (see claim 3 and col. 2 lines 35-45 for example), the allowing to slag to stand (solidify, see the claims and col. 2 lines 35-50 for example) which would at some point cause the slag to separate into a solidified first fraction and a liquid second fraction meeting the limitations of instant claim 1.
With respect to claim 3, oxygen is blown into the slag (see claim 3 for example).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,141,722 to Takai et al (Takai et al). Takai et al teaches a method of treating converter slag comprising contacting the slag with oxygen with turbulence and causing mixing and oxidation of iron and iron oxide in the slag the allowing to slag to stand (see claim 1 for example), which .
With respect to claim 3, Takai et al employs oxygen blowing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. As applied to claim 1 above, Takai et al shows all aspects of the above claims except to specifically state that the slag rests for 24 hours, although Takai et al specifically recites allowing the slag to solidify “slowly” (see claim 4 for example) which would encompass or overlap a cooling time of 24 hours. It has been held that where a prior art range overlaps or encompasses a claimed range a prima facie case of obviousness exists (see MPEP 2144.05). In the instant case, absent any demonstrated new or unexpected result arising therefrom, motivation to employ any “slow .

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  All of above claims 4-7 contain allowable subject matter in that none of the cited or applied prior art show or fairly suggest either the recited apparatus of instant claim 6 in combination with the recited method, or the step of mixing and maintaining an FeO content of over 35%.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0354812 (the publication of the instant application) is also cited.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk